Exhibit 10.66
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (“Agreement”) dated as of January 8, 2008 between
Scottish Holdings, Inc. (the “Company”) and Daniel Roth (the “Employee”)
(together, the “Parties”).
          WHEREAS, the Parties wish to establish the terms of Employee’s
continued employment with the Company.
          Accordingly, the Parties agree as follows:
          1. Employment and Acceptance. The Company shall employ the Employee,
and Employee shall accept employment, subject to the terms of this Agreement, on
May 1, 2007 (the “Effective Date”).
          2. Term. Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until the second anniversary of the Effective
Date and shall renew for one (1) year intervals thereafter unless either party
shall have given at least sixty (60) days advanced written notice to the other
that it does not wish to extend the Term. As used in this Agreement, the “Term”
shall refer to the period beginning on the Effective Date and ending on the date
the Employee’s employment terminates in accordance with this Section 2 or
Section 5. In the event of the Employee’s termination of employment during the
Term, the Company’s obligation to continue to pay all base salary, as adjusted,
bonus and other benefits then accrued shall terminate except as may be provided
for in Section 5 of this Agreement.
          3. Duties and Title.
               3.1 Title. The Company shall employ the Employee to render
exclusive and full-time services to the Company and its subsidiaries. The
Employee shall serve in the capacity of Chief Restructuring Officer, and shall
report solely and directly to the Chief Executive Officer of the Company. The
Employee shall also serve during the Term in executive positions for one or more
of the Company’s subsidiaries and affiliates for no additional consideration.
               3.2 Duties. The Employee will have such authority and
responsibilities and will perform such executive duties as are customarily
performed by a Chief Restructuring Officer of a company in similar lines of
business as the Company and its subsidiaries or as may be assigned to Employee
by the Chief Executive Officer of the Company. The Employee will devote all his
full working-time and attention to the performance of such duties and to the
promotion of the business and interests of the Company and its subsidiaries.
               3.3 Location. The Employee shall perform his full-time services
to the Company and its subsidiaries in the Company’s Charlotte, NC office;
provided that the Employee shall be required to travel as necessary to perform
his duties hereunder.
          4. Compensation and Benefits by the Company. As compensation for all
services rendered pursuant to this Agreement, the Company shall provide the
Employee the following during the Term:

 



--------------------------------------------------------------------------------



 



               4.1 Base Salary. During the Term, the Company will pay to the
Employee an annual base salary of $350,000, payable in accordance with the
customary payroll practices of the Company. The Employee’s annual base salary
shall be reviewed annually and may be increased by the Company at its discretion
during the Term. The Employee’s base salary, as increased from time to time
shall be referred to herein as “Base Salary”.
               4.2 Bonuses. During the Term, the Employee shall be eligible to
receive an annual bonus (“Bonus”) under a plan established by the Company in the
amount determined by the Board of Directors of the Company (the “Board”) based
upon achievement of performance measures established by the Company and approved
by the Board. The Employee’s target bonus shall be 75% of Base Salary (the
“Target Bonus”).
               4.3 Participation in Employee Benefit Plans. The Employee shall
be entitled during the Term, if and to the extent eligible, to participate in
all of the applicable benefit plans of the Company, which may be available to
other senior executives of the Company. The Company may at any time or from time
to time amend, modify, suspend or terminate any employee benefit plan, program
or arrangement for any reason without the Employee’s consent if such amendment,
modification, suspension or termination is consistent with the amendment,
modification, suspension or termination for other executives of the Company.
Notwithstanding the foregoing, the Employee shall be entitled to 20 days of
vacation for the 2007 calendar year, the carry-over of such vacation days shall
be in accordance with the vacation policy of the Company.
               4.4 Equity Compensation. During the Term, the Employee shall be
eligible to participate in an equity incentive compensation plan established by
the Company or an affiliate of the Company (the “Equity Incentive Plan”)
pursuant to the terms of the Equity Incentive Plan and any applicable agreements
thereunder as determined from time to time by the Board.
               4.5 Expense Reimbursement. During the Term, the Employee shall be
entitled to receive reimbursement for all appropriate business expenses incurred
by him in connection with his duties under this Agreement in accordance with the
policies of the Company as in effect from time to time.
               4.6 Relocation. Should the Employee decide to relocate his
primary residence to Charlotte, N.C., the Company shall (a) reimburse the
Employee (on a tax neutral grossed up basis) for expenses reasonably incurred by
the Employee (not to exceed $75,000 in the aggregate) in connection with such
relocation, in accordance with the relocation policies of the Company (the
“Relocation Expenses”), and (b) pay to the Employee a one-time relocation bonus
of $25,000. In addition, the Company shall provide the Employee with temporary
housing and a rental car in Charlotte, N.C. and transportation to Charlotte,
N.C. through the earlier of November 30, 2007 or such time as the Employee has
relocated his primary residence to Charlotte, N.C. If the Employee has not
relocated his primary residence to Charlotte, N.C. by November 30, 2007, the
Company shall reimburse the Employee for his temporary housing starting
December 1, 2007, such reimbursed amounts not to exceed $75,000 in the aggregate
(the “Housing Expenses”). In the event that the Employee relocates his primary
residence to Charlotte, N.C. subsequent to December 1, 2007, the Company shall
reimburse the Employee for the Relocation Expenses in an amount not to exceed
the difference of $75,000 minus the aggregate amount of Housing Expenses
reimbursed by the Company. For purposes of

- 2 -



--------------------------------------------------------------------------------



 



this Section 4.6, the Employee shall not be deemed to have relocated his primary
residence to Charlotte, N.C. until such date on which (i) he has sold his
previous primary residence in New York City or (ii) he has purchased a new
primary residence in Charlotte, N.C.
          5. Termination of Employment.
              5.1 By the Company for Cause or by the Employee or Due to Death.
If: (i) the Employee’s employment terminates due to his death; (ii) the Company
terminates the Employee’s employment with the Company for Cause (as defined
below) or (iii) the Employee terminates his employment for any reason, the
Employee, or the Employee’s legal representatives (as appropriate), shall be
entitled to receive the following (the “Accrued Benefits”):
                    (a) the Employee’s accrued but unpaid Base Salary and
benefits set forth in Section 4.3, if any, to the date of termination;
                    (b) the unpaid portion of the Bonus, if any, relating to the
calendar year prior to the calendar year of the Employee’s death, termination by
the Company for Cause or by the Employee, payable in accordance with
Section 4.2; and
                    (c) expenses reimbursable under Section 4.5 incurred but not
yet reimbursed to the Employee to the date of termination.
               For the purposes of this Agreement, “Cause” means, as determined
by the Board (or its designee), with respect to conduct during the Employee’s
employment with the Company, whether or not committed during the Term,
(i) commission of a felony by Employee; (ii) acts of dishonesty by Employee
resulting or intending to result in personal gain or enrichment at the expense
of the Company or its subsidiaries; (iii) Employee’s material breach of his
obligations under this Agreement; (iv) conduct by Employee in connection with
his duties hereunder that is fraudulent, unlawful or grossly negligent;
(v) engaging in personal conduct by Employee (including but not limited to
employee harassment or discrimination, the use or possession at work of any
illegal controlled substance) which seriously discredits or damages the Company
or its subsidiaries; (vi) contravention of specific lawful direction from the
person or entity to whom the Employee reports or continuing inattention to or
continuing failure to adequately perform the duties to be performed by Employee
under the terms of Section 3.2 of this Agreement or (vii) breach of the
Employee’s covenants set forth in Section 6 below before termination of
employment; provided, that, the Employee shall have fifteen (15) days after
notice from the Company to cure the deficiency leading to the Cause
determination (except with respect to (i) above), if curable. A termination for
“Cause” shall be effective immediately (or on such other date set forth by the
Company).
               5.2 By the Company Without Cause or due to Disability. If during
the Term the Company terminates Employee’s employment without Cause (which may
be done at any time without prior notice) or due to the Employee’s Disability
(as defined below), upon execution without revocation of a valid release
agreement in a form reasonably acceptable to the Company, the Employee shall be
entitled to receive:
               (a) the Accrued Benefits;


- 3 -



--------------------------------------------------------------------------------



 



               (b) an amount equal to the sum of the Employee’s Base Salary and
Target Bonus, payable in a lump sum, less standard income and payroll tax
withholding and other authorized deductions; and
               (c) reimbursement of the employer portion of the cost (consistent
with the Company’s policy for active employees) of continuation coverage of
group health coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) for twelve (12) months or such earlier date
that the Employee is covered under another group health plan, subject to the
terms of the plans and applicable law.
          The Company shall have no obligation to provide the benefits set forth
above in the event that Employee breaches the provisions of Section 6.
          For the purposes of this Agreement, “Disability” means a determination
by the Company in accordance with applicable law that as a result of a physical
or mental injury or illness, the Employee is unable to perform the essential
functions of his job with or without reasonable accommodation for a period of
(i) ninety (90) consecutive days; or (ii) one hundred eighty (180) days in any
one (1) year period.
               5.3 No Mitigation; No Offset. The Employee shall be under no
obligation to seek other employment after his termination of employment with the
Company and the obligations of the Company to the Employee which arise upon the
termination of his employment pursuant to this Section 5 shall not be subject to
mitigation or offset.
               5.4 Removal from any Boards and Position. If the Employee’s
employment is terminated for any reason under this Agreement, he shall be deemed
to resign (i) if a member, from the Board or board of directors of any
subsidiary of the Company or any other board to which he has been appointed or
nominated by or on behalf of the Company and (ii) from any position with the
Company or any subsidiary of the Company, including, but not limited to, as an
officer of the Company and any of its subsidiaries.
               5.5 Nondisparagement. The Employee agrees that he will not at any
time (whether during or after the Term) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, its parents, subsidiaries and affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.
          6. Restrictions and Obligations of the Employee.
               6.1 Confidentiality. (a) During the course of the Employee’s
employment by the Company (prior to and during the Term), the Employee has had
and will have access to certain trade secrets and confidential information
relating to the Company and its subsidiaries (the “Protected Parties”) which is
not readily available from sources outside the Company. The confidential and
proprietary information and, in any material respect, trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs,

- 4 -



--------------------------------------------------------------------------------



 



frameworks, or models, their marketing programs, their sales, financial,
marketing, training and technical information, their product development (and
proprietary product data) and any other information, whether communicated
orally, electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail and
other businesses. The Protected Parties invested, and continue to invest,
considerable amounts of time and money in their process, technology, know-how,
obtaining and developing the goodwill of their customers, their other external
relationships, their data systems and data bases, and all the information
described above (hereinafter collectively referred to as “Confidential
Information”), and any misappropriation or unauthorized disclosure of
Confidential Information in any form would irreparably harm the Protected
Parties. The Employee acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Employee shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Employee during the Employee’s employment by the Company or its subsidiaries and
which shall not be or become public knowledge (other than by acts by the
Employee or representatives of the Employee in violation of this Agreement).
Except as required by law or an order of a court or governmental agency with
jurisdiction, the Employee shall not, during the period the Employee is employed
by the Company or its subsidiaries or at any time thereafter, disclose any
Confidential Information, directly or indirectly, to any person or entity for
any reason or purpose whatsoever, nor shall the Employee use it in any way,
except in the course of the Employee’s employment with, and for the benefit of,
the Protected Parties or to enforce any rights or defend any claims hereunder or
under any other agreement to which the Employee is a party, provided that such
disclosure is relevant to the enforcement of such rights or defense of such
claims and is only disclosed in the formal proceedings related thereto. The
Employee shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Employee understands and agrees that the Employee shall acquire no
rights to any such Confidential Information.
          (b) All files, records, documents, drawings, specifications, data,
computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Business (for the purposes of this Agreement,
“Business” shall be as defined in Section 6.3 hereof), as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Company and its subsidiaries, whether prepared by
the Employee or otherwise coming into the Employee’s possession, shall remain
the exclusive property of the Company and its subsidiaries, and the Employee
shall not remove any such items from the premises of the Company and its
subsidiaries, except in furtherance of the Employee’s duties under any
employment agreement.
          (c) It is understood that while employed by the Company or its
subsidiaries, the Employee will promptly disclose to it, and assign to it the
Employee’s interest in any invention, improvement or discovery made or conceived
by the Employee, either alone or jointly with others, which arises out of the
Employee’s employment. At the Company’s request and expense, the Employee will
assist the Company and its subsidiaries during the period of the Employee’s
employment by the Company or its subsidiaries and thereafter in connection with
any controversy or legal proceeding relating to such invention, improvement or
discovery and in obtaining domestic and foreign patent or other protection
covering the same.

- 5 -



--------------------------------------------------------------------------------



 



          (d) As requested by the Company and at the Company’s expense, from
time to time and upon the termination of the Employee’s employment with the
Company for any reason, the Employee will promptly deliver to the Company and
its subsidiaries all copies and embodiments, in whatever form, of all
Confidential Information in the Employee’s possession or within his control
(including, but not limited to, memoranda, records, notes, plans, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Employee will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
               6.2 Non-Solicitation or Hire. During the Term and for a period of
twelve (12) months following the termination of the Employee’s employment for
any reason, the Employee shall not directly or indirectly solicit or attempt to
solicit or induce, directly or indirectly, (a) any party who is a customer of
the Company or its subsidiaries, or who was a customer of the Company or its
subsidiaries at any time during the twelve (12) month period immediately prior
to the date the Employee’s employment terminates, for the purpose of marketing,
selling or providing to any such party any services or products offered by or
available from the Company or its subsidiaries (provided that if the Employee
intends to solicit any such party for any other purpose, he shall notify the
Company of such intention and receive prior written approval from the Company),
(b) any supplier to or customer or client of the Company or any subsidiary to
terminate, reduce or alter negatively its relationship with the Company or any
subsidiary or in any manner interfere with any agreement or contract between the
Company or any subsidiary and such supplier, customer or client or (c) any
employee of the Company or any of its subsidiaries or any person who was an
employee of the Company or any of its subsidiaries during the twelve (12) month
period immediately prior to the date the Employee’s employment terminates to
terminate such employee’s employment relationship with the Protected Parties in
order, in either case, to enter into a similar relationship with the Employee,
or any other person or any entity in competition with the Business of the
Company or any of its subsidiaries.
               6.3 Non-Competition. During the Term and for a period of twelve
(12) months following the termination of Employee’s employment by the Company
(for any reason), the Employee shall not, whether individually, as a director,
manager, member, stockholder, partner, owner, employee, consultant or agent of
any business, or in any other capacity, other than on behalf of the Company or a
subsidiary, organize, establish, own, operate, manage, control, engage in,
participate in, invest in, permit his name to be used by, act as a consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or business organization), or otherwise assist any person or entity
that engages in or owns, invests in, operates, manages or controls any venture
or enterprise which engages or proposes to engage in the reinsurance business or
any other business conducted by the Company or any of its subsidiaries on the
date of the Employee’s termination of employment or within twelve (12) months of
the Employee’s termination of employment in the geographic locations where the
Company and its subsidiaries engage or propose to engage in such business (the
“Business”). Notwithstanding the foregoing, nothing in this Agreement shall
prevent the Employee from owning for passive investment purposes not intended to
circumvent this Agreement, less than five percent (5%) of the publicly traded
common equity securities of any company engaged in the Business (so long as the
Employee has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction

- 6 -



--------------------------------------------------------------------------------



 



with other affiliated parties, to select a director, manager, general partner,
or similar governing official of the competing enterprise other than in
connection with the normal and customary voting powers afforded the Employee in
connection with any permissible equity ownership).
               6.4 Property. The Employee acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Company or its subsidiaries are the sole
property of the Company and its subsidiaries (“Company Property”). During the
Term, and at all times thereafter, the Employee shall not remove, or cause to be
removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under the Agreement. When the Employee’s
employment with the Company terminates, or upon request of the Company at any
time, the Employee shall promptly deliver to the Company all copies of Company
Property in his possession or control.
          7. Remedies; Specific Performance. The Parties acknowledge and agree
that the Employee’s breach or threatened breach of any of the restrictions set
forth in Section 6 will result in irreparable and continuing damage to the
Protected Parties for which there may be no adequate remedy at law and that the
Protected Parties shall be entitled to equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach. The Employee hereby consents to the grant of an injunction
(temporary or otherwise) against the Employee or the entry of any other court
order against the Employee prohibiting and enjoining him from violating, or
directing him to comply with any provision of Section 6. The Employee also
agrees that such remedies shall be in addition to any and all remedies,
including damages, available to the Protected Parties against him for such
breaches or threatened or attempted breaches. In addition, without limiting the
Protected Parties’ remedies for any breach of any restriction on the Employee
set forth in Section 6, except as required by law, the Employee shall not be
entitled to any payments set forth in Section 5.2 hereof if the Employee has
breached the covenants applicable to the Employee contained in Section 6, the
Employee will immediately return to the Protected Parties any such payments
previously received under Section 5.2 upon such a breach, and, in the event of
such breach, the Protected Parties will have no obligation to pay any of the
amounts that remain payable by the Company under Section 5.2.
          8. Other Provisions.
               8.1 Notices. Any notice or other communication required or which
may be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid or overnight mail and shall be
deemed given when so delivered personally, telegraphed, telexed, or sent by
facsimile transmission or, if mailed, four (4) days after the date of mailing or
one (1) day after overnight mail, as follows:
                    (a) If the Company, to:
Scottish Holdings, Inc.
13840 Ballantyne Corporate Place,
Suite 500
Charlotte, NC 28277

- 7 -



--------------------------------------------------------------------------------



 



Attention: General Counsel
Telephone:
Fax:
                    (b) If the Employee, to the Employee’s home address
reflected in the Company’s records.
               8.2 Entire Agreement. This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
               8.3 Representations and Warranties by Employee. The Employee
represents and warrants that he is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person which would in any way preclude, inhibit, impair or limit the Employee’s
ability to perform his obligations under this Agreement, including, but not
limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements.
               8.4 Waiver_and Amendments. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
Parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any
right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
               8.5 Governing Law, Dispute Resolution and Venue.
                    (a) This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements made
and not to be performed entirely within such state, without regard to conflicts
of laws principles.
                    (b) The parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts, located in the City of New York, Borough of Manhattan, for the
purposes of any suit, action or other proceeding brought by any party arising
out of any breach of any of the provisions of this Agreement and hereby waive,
and agree not to assert by way of motion, as a defense or otherwise, in any such
suit, action, or proceeding, any claim that it is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper, or that the provisions of this Agreement may not be
enforced in or by such courts. In addition, the parties agree to waive trial by
jury.
               8.6 Assignability by the Company and the Employee. This
Agreement, and the rights and obligations hereunder, may not be assigned by the
Company or the Employee without written consent signed by the other party;
provided that the Company may assign the Agreement to any successor that
continues the business of the Company.

- 8 -



--------------------------------------------------------------------------------



 



               8.7 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
               8.8 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
               8.9 Severability. If any term, provision, covenant or restriction
of this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected or
impaired or invalidated. The Employee acknowledges that the restrictive
covenants contained in Section 6 are a condition of this Agreement and are
reasonable and valid in temporal scope and in all other respects.
               8.10 Judicial Modification. If any court determines that any of
the covenants in Section 6, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court shall reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.
               8.11 Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.

- 9 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have executed this Agreement as of the day and year first above
mentioned.

            EMPLOYEE
      /s/ Daniel Roth       Daniel Roth              SCOTTISH HOLDINGS, INC.
      By:   /s/ Chris Shanahan         Name:   Chris Shanahan        Title:  
Chief Executive Officer     

- 10 -